UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-33246 MSB FINANCIAL CORP. (Exact name of registrant as specified in its charter) UNITED STATES 34-1981437 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1902 Long Hill Road, Millington, New Jersey 07946-0417 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (908) 647-4000 Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No[X] The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:November 12, 2010: $0.10 par value common stock5,180,168 shares outstanding MSB FINANCIAL CORP. AND SUBSIDIARIES INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Consolidated Financial Statements (Unaudited) Consolidated Statements of Financial Condition at September 30, 2010 and June 30, 2010 2 Consolidated Statements of Income and Comprehensive Income for the Three Months Ended September 30, 2010 and 2009 3 Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2010 and 2009 4 Notes to Consolidated Financial Statements 5 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3: Quantitative and Qualitative Disclosures About Market Risk 21 Item 4: Controls and Procedures 21 PART II - OTHER INFORMATION Item 1: Legal Proceedings 23 Item 1A: Risk Factors 23 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3: Defaults Upon Senior Securities 23 Item 4: [Removed and Reserved] 23 Item 5: Other Information 23 Item 6: Exhibits 23 SIGNATURES 24 CERTIFICATIONS ITEM 1 – CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) MSB FINANCIAL CORP AND SUBSIDARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) September 30, June 30, (Dollars in Thousands, except Share and Per Share Amount) Cash and due from banks $ $ Interest-earning demand deposits with banks Cash and Cash Equivalents Trading securities 51 46 Securities held to maturity (fair value of $46,646 and $48,026, respectively) Loans receivable, net of allowance for loan losses of $2,830 and $2,588, respectively Other real estate Premises and equipment Federal Home Loan Bank of New York stock, at cost Bank owned life insurance Accrued interest receivable Deferred income taxes Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Advances from Federal Home Loan Bank of New York Advance payments by borrowers for taxes and insurance Other liabilities Total Liabilities Commitments and Contingencies — — Stockholders’ Equity Common stock, par value $0.10; 10,000,000 shares authorized; 5,620,625 issued; 5,180,168 and 5,183,468 shares outstanding Paid-in capital Retained earnings Unearned ESOP shares ) ) Treasury stock, at cost, 440,457 and 437,157 shares, respectively ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. 2 MSB FINANCIAL CORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended September 30, (In Thousands, Except Per Share Amounts) Interest Income: Loans receivable, including fees $ $ Securities held to maturity Other 27 33 Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income Fees and service charges 80 Income from bank owned life insurance 49 43 Unrealized gain on trading securities 5 17 Other 26 27 Total Non-Interest Income Non-Interest Expenses Salaries and employee benefits Directors compensation 89 Occupancy and equipment Service bureau fees 99 96 Advertising 66 68 FDIC assessment Other Total Non-Interest Expenses Income before Income Taxes Income Taxes Net Income Amortization component of net periodic pension cost, net of tax 1 1 Total Comprehensive Income $ $ Weighted average number of shares of common stock Outstanding basic and diluted Earnings per share - basic and diluted $ $ See notes to consolidated financial statements. 3 MSB Financial Corp and Subsidiaries Consolidated Statements of Cash Flows Unaudited Three Months Ended September 30, (In Thousands) Cash Flows from operating activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Net (accretion) of securities discounts and deferred loan fees and costs ) ) Depreciation and amortization of premises and equipment Amortization component of restricted stock award 45 — ESOP compensation 32 39 Stock based compensation 41 41 Provision for loan losses Earnings on bank owned life insurance ) ) Unrealized (gain) on trading securities (5 ) ) (Increase) in accrued interest receivable ) (5 ) Deferred income taxes ) ) Decrease (increase) in other assets ) Increase in other liabilities 16 (Decrease) in accrued interest payable (1 ) ) Net Cash Provided by (Used in) Operating Activities ) Cash Flows from Investing Activities: Activity in held to maturity securities: Purchases ) ) Maturities, calls and principal repayments Net decrease (increase) in loans receivable ) Purchase of premises and equipment ) ) Redemption of Federal Home Loan Bank of New York stock — Proceeds from the sale of other real estate — Net Cash Provided by (Used in) Investing Activities ) Cash Flows from Financing Activities: Net (decrease) increase in deposits ) Repayments of long-term borrowings — ) Decrease in advance payments by borrowers for taxes and insurance ) ) Dividends paid to minority shareholders ) ) Purchase of treasury stock ) ) Net Cash (Used in) Provided by Financing Activities ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents – Beginning Cash and Cash Equivalents – Ending $ $ Supplementary Cash Flows Information Interest paid $ $ Loan receivable transferred to real estate owned $ $ See notes to consolidated financial statements. 4 MSB FINANCIAL CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1 – Organization and Business MSB Financial Corp. (the “Company”) is a federally-chartered corporation organized in 2004 for the purpose of acquiring all of the capital stock that Millington Savings Bank (the “Bank”) issued in its mutual holding company reorganization. The Company’s principal executive offices are located at 1902 Long Hill Road, Millington, New Jersey 07946-0417 and its telephone number at that address is (908) 647-4000. A Registration Statement on Form S-1 (File No. 333-137294), as amended, was filed by the Company with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended, relating to the offer for sale of up to 2,199,375 shares (subject to increase to 2,529,281 shares) of its common stock at $10.00 per share. The offering closed on January 4, 2007 and 2,529,281 shares were sold for gross proceeds of $25,292,810, including 202,342 shares sold to the Bank’s newly established Employee Stock Ownership Plan (“ESOP”). Net proceeds of the offering totaled approximately $24.5 million. Concurrent with closing of the offering, the MHC received 3,091,344 shares of Company stock in exchange for the 10,000 shares previously owned by the MHC. The MHC is the majority stockholder of the Company owning 59.68% of the outstanding common stock at September 30, 2010. MSB Financial, MHC (the “MHC”) is a federally-chartered mutual holding company that was formed in 2004 in connection with the mutual holding company reorganization.The MHC has not engaged in any significant business since its formation. So long as MHC is in existence, it will at all times own a majority of the outstanding stock of the Company. The Bank is a New Jersey-chartered stock savings bank and its deposits are insured by the Federal Deposit Insurance Corporation. The Bank is regulated by the New Jersey Department of Banking and Insurance and the Federal Deposit Insurance Corporation. The Office of Thrift Supervision regulates the MHC and the Company as savings and loan holding companies. Note 2 – Basis of Consolidated Financial Statement Presentation The consolidated financial statements include the accounts of the Company, its wholly-owned subsidiary, the Bank, and the Bank’s wholly-owned subsidiary, Millington Savings Service Corp. All significant inter-company accounts and transactions have been eliminated in consolidation. These consolidated statements were prepared in accordance with instructions for Form 10-Q and Regulation S-X, and therefore, do not include information or footnotes necessary for a complete presentation of financial condition, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America (“GAAP”).The Millington Savings Service Corp. is inactive. In the opinion of management, all adjustments, consisting of only normal recurring adjustments or accruals, which are necessary for a fair presentation of the consolidated financial statements have been made at September 30, 2010 and June 30, 2010 and for the three months ended September 30, 2010 and 2009. The results of operations for the three months ended September 30, 2010 and 2009 are not necessarily indicative of the results which may be expected for an entire fiscal year or other interim periods. 5 The data in the consolidated statement of financial condition for June 30, 2010 was derived from the Company’s audited consolidated financial statements for that date. That data, along with the interim financial information presented in the consolidated statements of financial position, income and comprehensive income, and cash flows should be read in conjunction with the audited consolidated financial statements as of and for the year ended June 30, 2010, including the notes thereto included in the Company’s Annual Report on Form 10-K. The consolidated financial statements contained herein have been prepared in conformity with GAAP. In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the consolidated statements of financial position and revenues and expenses for the periods then ended. Actual results could differ significantly from those estimates. A material estimate that is particularly susceptible to significant change relates to the determination of the allowance for loan losses. The allowance for loan losses represents management’s best estimate of losses known and inherent in the portfolio that are both probable and reasonable to estimate. While management uses the most current information available to estimate losses on loans, actual losses are dependent on future events and, as such, increases in the allowance for loan losses may be necessary.In addition, various regulatory agencies, as an integral part of their examination process, periodically review the Bank’s allowance for loan losses. Such agencies may require the Bank to recognize additions to the allowance based on their judgments about information available to them at the time of their examinations. Certain prior period amounts have been reclassified, when necessary, to conform to the current year’s presentation. Such reclassifications did not have a material impact on the consolidated financial statements. Note 3 – Subsequent Events In accordance with ASC Topic 855, “Subsequent Events”’ management has evaluated potential subsequent events through the date the consolidated financial statements were issued. See Note 9. Note 4 – Earnings Per Share Basic earnings per share is computed by dividing net income by the weighted average number of common shares outstanding, exclusive of the Employee Stock Ownership Plan (“ESOP”) shares not yet committed to be released. Diluted earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock, such as outstanding stock options, were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company. Diluted earnings per share is calculated by adjusting the weighted average number of shares of common stock outstanding to include the effect of contracts or securities exercisable (such as stock options) or which could be converted into common stock, if dilutive, using the treasury stock method. Diluted earnings per share did not differ from basic earnings per share for the three months ended September 30, 2010 and 2009, as the 275,410 weighted average number of outstanding stock options were all anti-dilutive. Note 5 – Stock Based Compensation On March 10, 2008 the Company’s stockholders approved the 2008 Stock Compensation and Incentive Plan. This plan permits the granting of up to 275,410 options to purchase Company common stock. Pursuant to this plan, on May 9, 2008, the Board of Directors granted 275,410 options having an 6 exercise price of $10.75 per share, the fair market value of the shares on the grant date. The fair value of these options was estimated to be $ 2.99 per share based on the Black-Scholes model. At September 30, 2010, the total future expense to be recorded for the stock option grants is $425,000 over a weighted average period of 2.6 years.Options are exercisable for 10 years from date of grant.The Company expensed $41,000 and $41,000 the three months month periods ended September 30, 2010 and 2009, respectively. On November 9, 2009 Company’s stockholders approved an amendment to the 2008 Stock Compensation and Incentive Plan. The primary purpose of the Amendment to the 2008 Plan is to increase the number of shares of Company Common Stock authorized for issuance under the 2008 Plan from 275,410 to 385,574; with such additional shares to be available for awards in the form of Restricted Stock Awards.Such Restricted Stock Awards may be granted to officers, employees and directors of the Company or its subsidiary, Millington Savings Bank. On November 24, 2009, the Company purchased 110,164 shares at a purchase price of $932,000, which amount, in accordance with FASB guidance was charged to paid-in capital.Pursuant to this plan, on December 14, 2009, the Board of Directors granted 110,164 shares to certain employees and directors.The restricted stock awards are to be vested over a five year period and expensed accordingly based on the fair value at the date of grant.During the three month period ended September 30, 2010, the Company amortized $45,000 in expense pursuant to this plan. Note 6 - Fair Value Measurements The Company uses fair value measurements to record fair value adjustments to certain assets and to determined fair value disclosures. FASB ASC 820, Fair Market Value Disclosures (“ASC 820”), defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. A fair value measurement assumes that the transaction to sell the asset or transfer the liability occurs in the principal market for the asset or liability or, in the absence of a principal market, the most advantageous market for the asset or liability. The price in the principal (or most advantageous) market used to measure the fair value of the asset or liability shall not be adjusted for transaction costs. An orderly transaction is a transaction that assumes exposure to the market for a period prior to the measurement date to allow for marketing activities that are usual and customary for transactions involving such assets and liabilities; it is not a forced transaction. Market participants are buyers and sellers in the principal market that are (i) independent, (ii) knowledgeable, (iii) able to transact and (iv) willing to transact. ASC 820 requires the use of valuation techniques that are consistent with the market approach, the income approach and/or the cost approach. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable assets and liabilities. The income approach uses valuation techniques to convert future amounts, such as cash flows or earnings, to a single present amount on a discounted basis. The cost approach is based on the amount that currently would be required to replace the service capacity of an asset (replacement cost). Valuation techniques should be consistently applied. Inputs to valuation techniques refer to the assumptions that market participants would use in pricing the asset or liability. Inputs may be observable, meaning those that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from independent sources, or unobservable, meaning those that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. In that regard, ASC 820 establishes a fair value hierarchy for valuation inputs that gives the highest priority to quoted prices in 7 active markets for identical assets or liabilities and the lowest priority to unobservable inputs. The fair value hierarchy is as follows: · Level 1 Inputs – Unadjusted quoted prices in active markets for identical assets or liabilities that the reporting entity has the ability to access at the measurement date. · Level 2 Inputs – Inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These might include quoted prices for similar assets or liabilities in active markets, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the asset or liability (such as interest rates, volatilities, prepayment speeds, credit risks, etc.) or inputs that are derived principally from or corroborated by market data by correlation or other means. · Level 3 Inputs – Unobservable inputs for determining the fair values of assets or liabilities that reflect an entity’s own assumptions about the assumptions that market participants would use in pricing the assets or liabilities. A description of the valuation methodologies used for instruments measured at fair value, as well as the general classification of such instruments pursuant to the valuation hierarchy, is set forth below.An asset’s or liability’s level within the fair value hierarchy is based on the lowest level of input that is significant to the fair value measurement. In general, fair value is based upon quoted market prices, where available. If such quoted market prices are not available, fair value is based upon internally developed models that primarily use, as inputs, observable market-based parameters. Valuation adjustments may be made to ensure that financial instruments are recorded at fair value. These adjustments may include amounts to reflect counterparty credit quality, among other things, as well as unobservable parameters. Any such valuation adjustments are applied consistently over time. The Company’s valuation methodologies may produce a fair value calculation that may not be indicative of net realizable value or reflective of future values. While management believes the Company’s valuation methodologies are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different estimate of fair value at the reporting date. Trading Securities.Securities classified as trading securities are reported at fair value utilizing Level 1 inputs. For these securities, the Company arrives at the fair value based upon the quoted market price at the close of business on the last business day on or prior to the statement of financial position date. The following table summarizes financial assets measured at fair value on a recurring basis as of September 30, 2010 and June 30, 2010, segregated by the level of the valuation inputs within the fair value hierarchy utilized to measure fair value: September 30, 2010 Level 1 Inputs Level2 Inputs Level3 Inputs Total Fair Value (In Thousands) Trading securities $
